Citation Nr: 0843585	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  01-07 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a May 31, 1974 rating decision, which denied service 
connection for a psychiatric disorder, should be reversed or 
revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	David Glasser, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In September 2002, the Board 
denied the veteran's claim of CUE.  The veteran appealed the 
decision to the Court of Appeals for Veterans Claims, which 
issued an October 2003 order, implementing a September 2003 
Joint Motion for Remand agreed to by the parties.  

The veteran appeared before a Veterans Law Judge (VLJ) in a 
Travel Board hearing in June 2002 to present testimony on the 
issue on appeal.  The hearing transcript has been associated 
with the claims file.  That VLJ has since left the Board.  As 
the law requires that the VLJ who conducts a hearing on an 
appeal must participate in any decision made on the appeal, 
the veteran was afforded an additional opportunity to provide 
testimony before a different VLJ.  In October 2008, he 
appeared before the undersigned VLJ.  That hearing transcript 
also has been associated with the claims file.


FINDINGS OF FACT

1.  In May 1974, the RO denied the veteran's psychiatric 
disorder as preexisting and not aggravated by service.  

2.  The RO incorrectly applied the applicable statutory and 
regulatory provisions 
existing at the time of the May 1974 decision, and the 
outcome of the decision would have been manifestly different 
but for such error.





CONCLUSION OF LAW

There was CUE in the May 31, 1974 rating decision in its 
denial of service connection for a psychiatric disorder.  38 
U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 3.105(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that there was clear and unmistakable 
error in an RO decision dated May 31, 1974, which denied 
service connection for reactive psychosis. 

As a preliminary matter, the agency of original jurisdiction 
generally has a duty to notify and assist the veteran under 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159 (2008).  
Those provisions, however, are not applicable to the issue of 
clear and unmistakable error.  See Baldwin v. Principi, 15 
Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  There is a three-prong test for 
determining whether a prior determination involves CUE: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would manifestly have changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable. Fugo v. Brown, 6 Vet. App. 40 (1993) (cf. 
Simmons v. Principi, 17 Vet.App. 104, 114 (2003), implied 
overruling of Fugo on other grounds).

The rating decision at issue was promulgated in May 1974 and 
specifically found that the veteran's disability had its 
inception prior to his military service, and it was not 
indicated that the condition was aggravated by service.  Of 
record at that time were the veteran's service treatment 
records, which confirmed that he entered active duty on 
August 16, 1973.  His induction physical showed a normal 
examination of the psychiatric system.  On his history, the 
veteran specifically denied depression, anxiety, and nervous 
trouble of any sort.  A Medical Board Proceedings form dated 
in October 1973 is the next available evidence.  It stated 
that the veteran was hospitalized on September 12, 1973 with 
a reactive psychosis.  The condition was noted to be not in 
the line of duty, as it existed prior to service entry.  
However, the box marked "aggravated by active duty" was 
checked "yes."  The veteran was found to be medically unfit 
for duty.  The accompanying examination report did not note a 
childhood psychiatric disorder or event.  It did note an in-
service event described by the veteran as having sniffed 
lighter fluid the night prior to admission.  

The record shows that the veteran was transferred from an 
Army facility to a VA facility in November 1973, and remained 
hospitalized through January 1974, during which time he was 
medically separated from service.  The records during this 
hospitalization contained no history apart from the veteran's 
entry into service in August 1973 and his having had a 
psychotic episode four days later, involving sniffing lighter 
fluid.  An addendum dated in April 1974 revealed that the 
veteran continued to exhibit significant psychotic behavior 
and was transferred to a long term care facility.

The veteran initiated his original claim in December 1973, 
upon his separation.  The May 1974 decision denying the claim 
did not elaborate as to why the disorder was held to have 
preexisted service, nor why it was found to have not been 
aggravated by that service.  

At the time of the May 1974 rating decision, the law included 
a provision regarding the presumption of soundness, 
essentially identical to that in effect today.  Specifically, 
the presumption of soundness provided that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, an enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  See 38 U.S.C.A. § 311 (West 1970 & 
Supp. 1971-1975) renumbered and amended at 38 U.S.C.A. § 1111 
(West 2002 & Supp. 2008).  

Also at law at the time was the presumption of aggravation, 
which like today, provided that a pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there was an increase in disability during 
service, unless there is a specific finding that any increase 
in disability was due to the natural progress of the disease.  
See 38 U.S.C.A. § 353 (West 1970 & Supp. 1971-1975) 
renumbered and amended at 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2008).  

In this case, the veteran's enlistment examination did not 
note any defect of the psychiatric system, and the veteran 
specifically denied a history of any psychiatric troubles at 
that time.  Thus, the initial question is whether the other 
evidence of record at the time of the veteran's service 
constituted clear and unmistakable evidence that a 
psychiatric disorder existed before his acceptance.  If so, 
the question is whether it underwent aggravation. 

The sole indication of preexistence is a mark on the Medical 
Board Proceeding form.  The accompanying medical evidence 
made no reference to a childhood psychiatric disorder.   Nor 
did the immediately subsequent hospitalization records refer 
to a childhood or other pre-service history of psychiatric 
care or problems.  While unclear, based on the language of 
the rating decision, the RO's finding was likely due to the 
timing of the veteran's psychotic episode, less than one 
month after his entry.  Given the short period of time, the 
RO may have relied on 38 C.F.R. § 3.303 (c) (1973), which 
held that in the field of mental disorders, personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis will be accepted as showing pre-
service origin.  In this instance, however, the records do 
not confirm a long duration of psychoneurosis, nor any 
pattern of lifelong behavior.  There is no clear and 
unmistakable evidence of a preexisting history of psychiatric 
treatment.  

For the sake of argument, if the check mark on the Medical 
Board Proceeding form indicating preexistence is presumed to 
be accurate and indicative of clear and unmistakable evidence 
that the veteran's psychosis preexisted, then the checkmark 
on the same form referable to aggravation warrants the same 
presumption.  It specifically indicated that there had been 
aggravation by service.  In contrast to the preexisting 
checkmark, however, the medical records of record at that 
time certainly demonstrated an increase in severity.  Upon 
enlistment examination, no defects were noted and no history 
given; however, after the in-service incident described by 
the veteran during treatment, a psychotic episode ensued 
requiring prolonged hospitalization.  There was no specific 
finding made that this episode was due to the natural 
progress of the disease.  In fact, no mention was made at all 
of the disease existing prior to service.  

On this evidence, the RO's May 1974 decision incorrectly 
applied the statutory provisions relative to the presumptions 
of soundness and aggravation extant in 1974 by finding that 
there was clear and unmistakable evidence that the disorder 
both preexisted service and was not aggravated by service.  
But for this error, the outcome would have been manifestly 
different.  That is to say, had the statutory provisions been 
applied correctly, service connection would have been 
granted.  As such, CUE is found in the May 1974 rating 
decision, and revision is warranted.


	
(CONTINUED ON NEXT PAGE)
ORDER

The May 1974 rating decision, which denied service connection 
for a psychiatric disorder, contained CUE, and should be 
revised to reflect a grant of service connection as of 
December 11, 1973. 



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


